Exhibit 10.9

 

Execution Copy

 

WHEN RECORDED

PLEASE RETURN TO:

 

Mistmada Oil Company, Inc.

Attn: Philip T. Warman

123 Robert S. Kerr Avenue

Oklahoma City, OK 73102-6406

 

ASSIGNMENT OF OVERRIDING ROYALTY INTEREST (KANSAS)

 

KNOW ALL MEN BY THESE PRESENTS THAT:

 

This ASSIGNMENT OF OVERRIDING ROYALTY INTEREST (KANSAS) (this “Assignment”) from
Mistmada Oil Company, Inc., an Oklahoma corporation, with offices at 123 Robert
S. Kerr Avenue, Oklahoma City, OK 73012-6406 (“Assignor”), to SandRidge
Mississippian Trust II, a statutory trust formed under the laws of the State of
Delaware, with offices at c/o The Bank of New York Mellon Trust Company, N.A.,
919 Congress Avenue, Suite 500, Austin, Texas 78701 (the “Trust” or the
“Assignee”), is delivered to be effective as of 12:01 a.m. Central Time, January
1, 2012 (the “Effective Time”); provided, however, that with respect to each oil
and gas lease described in Exhibit A that has a date after January 1, 2012, the
Effective Time, with respect to each such oil and gas lease, shall be 12:01 a.m.
Central Time, on the date of such oil and gas lease. Assignor and Assignee are
sometimes referred to herein individually as a “Party” and collectively as
“Parties.”

 

RECITALS

 

WHEREAS, Assignor is the owner of (i) a certain term overriding royalty interest
covering the lands and leases described in Exhibit A hereto assigned to Assignor
by SandRidge Exploration and Production, LLC, a Delaware limited liability
company (“SandRidge E&P”), and further described in that certain recorded
instrument entitled “Term Overriding Royalty Interest Conveyance (Kansas) (PDP)”
(the “PDP Conveyance”), and (ii) a certain term overriding royalty interest
covering the lands and leases described in Exhibit A hereto assigned to Assignor
by SandRidge E&P and further described in that certain recorded instrument
entitled “Term Overriding Royalty Interest Conveyance (Kansas) (Development)”
(the “Development Conveyance” and, together with the PDP Conveyance, the
“Conveyances”); and

 

WHEREAS, the Conveyances were filed in the records of the County Clerks of
Barber, Comanche, Harper and Sumner Counties, Kansas as described in Exhibit B
hereto.

 

NOW, THEREFORE, for good and valuable consideration, the receipt and sufficiency
of which are hereby acknowledged, the Parties agree as follows:

 

--------------------------------------------------------------------------------


 

1.             Conveyance. Effective as of the Effective Time, Assignor, for
good and valuable consideration in hand paid by Assignee, hereby GRANTS,
BARGAINS, SELLS, ASSIGNS, TRANSFERS, CONVEYS, SETS OVER AND DELIVERS to
Assignee, without recourse or warranty (except the special warranty expressly
provided below) or representation of any kind, all of its right, title and
interest in and to the “Royalty Interest” (as defined in the PDP Conveyance) and
the “Royalty Interest” (as defined in the Development Conveyance) (collectively,
the “Transferred Interests”), and any and all of the other rights arising from
or under the Conveyances with respect to the Transferred Interests
(collectively, the “Assigned Rights”). All persons are referred to the
Conveyances for the terms thereof and for specific descriptions of the “Royalty
Interest” created under each Conveyance.

 

Assignor hereby binds itself, its successors and assigns to warrant and forever
defend the title to the Transferred Interests and the Assigned Rights herein
granted, conveyed, assigned and transferred unto Assignee, its successors and
assigns, against the lawful claims and demands of every person whomsoever
claiming or to claim the same or any part thereof, by, through or under
Assignor, but not otherwise.

 

2.             Assumption; Acceptance. Assignee hereby assumes the express
obligations of the “Assignee” under the Conveyances with respect to the
Transferred Interests and the Assigned Rights to the extent such obligations
arise under the terms of the Conveyances, and agrees to accept, take subject to
and be bound by the terms and conditions of the Conveyances to the same extent
as if Assignee, in such capacity, were the “Assignee” under the Conveyances.

 

3.             Counterparts. This Assignment may be executed in any number of
counterparts, all of which are identical, except that to facilitate filing and
recording, counterparts to be filed and recorded in the appropriate records of
each county may have included in Exhibit A hereto only those portions of Exhibit
A hereto that contain descriptions of the lands and leases located in said
county. Every counterpart of this Assignment shall be deemed to be an original
for all purposes, and all such counterparts together shall constitute one and
the same instrument.  An executed counterpart of this Assignment containing a
complete Exhibit A is recorded in the real property records of Barber County,
Kansas.  Counterparts of this Assignment with all portions of Exhibit A and
Exhibit B hereto will be kept at the offices of Assignor and Assignee at the
addresses indicated in the introductory paragraph of this Assignment.  As
between the Parties, any signature hereto delivered by a Party by facsimile
transmission or email pdf. shall be deemed an original hereto.

 

4.             Governing Law. WITHOUT GIVING EFFECT TO ANY CHOICE OR CONFLICT OF
LAW PRINCIPLES THAT WOULD CAUSE THE APPLICATION OF THE LAWS OF ANOTHER
JURISDICTION, THIS ASSIGNMENT SHALL BE CONSTRUED UNDER AND GOVERNED BY THE LAWS
OF THE STATE OF KANSAS.

 

5.             Limitation of Liability. It is expressly understood and agreed by
the Parties that (i) this Assignment is executed and delivered by The Bank of
New York Mellon Trust Company, N.A. (“Trustee”), not individually or personally,
but solely as trustee to the Trust in the exercise of the powers and authority
conferred and vested in it and (ii) under no

 

2

--------------------------------------------------------------------------------


 

circumstances shall the Trustee be personally liable for the breach or failure
of any obligation, representation, warranty or covenant made or undertaken by
Assignee under this Assignment.

 

6.             Further Assurances. Each of the Parties shall execute,
acknowledge and deliver, at the reasonable request of the other Party, such
additional documents, instruments, conveyances and assurances and take such
further actions as such other Party may reasonably request to carry out the
provisions hereof and give effect to the transactions contemplated by this
Assignment.

 

7.             Construction of Assignment. In construing this Assignment, the
following principles shall be followed:

 

(a) no consideration shall be given to the captions of the articles, sections,
subsections or clauses, which are inserted for convenience in locating the
provisions of this Assignment and not as an aid in its construction;

 

(b) no consideration shall be given to the fact or presumption that one Party
had a greater or lesser hand in drafting this Assignment;

 

(c) a defined term has its defined meaning throughout this Assignment,
regardless of whether it appears before or after the place in this Assignment
where it is defined;

 

(d) the plural shall be deemed to include the singular, and vice versa, unless
the context otherwise requires; and

 

(e) each exhibit, attachment and schedule to this Assignment is a part of this
Assignment, but if there is any conflict or inconsistency between the main body
of this Assignment and any exhibit, attachment or schedule, the provisions of
the main body of this Assignment shall prevail.

 

8.             No Waiver.  Failure of either Party to require performance of any
provision of this Assignment shall not affect either Party’s right to require
full performance thereof at any time thereafter, and the waiver by either Party
of a breach of any provision hereof shall not constitute a waiver of a similar
breach in the future or of any other breach or nullify the effectiveness of such
provision.

 

9.             Relationship of Parties. This Assignment does not create a
partnership, mining partnership, joint venture or relationship of trust or
agency between the Parties.

 

10.           Present and Absolute Assignment.  It is the express intention of
Assignor and Assignee that each of the Transferred Interests and Assigned Rights
is, and shall be construed for all purposes as, a present, fully-vested and
absolute assignment.

 

11.           Severability.  In case any provision, covenant or obligation under
this Assignment is held to be invalid, illegal or unenforceable, the validity,
legality and enforceability of the remaining provisions, covenants or
obligations of this Assignment are declared to be severable and not in any way
affected or impaired thereby.

 

3

--------------------------------------------------------------------------------


 

12.           Delivery and Acceptance.  Notwithstanding the date(s) of execution
of this Assignment as reflected in the acknowledgments below, this Assignment
has been delivered by Assignor and accepted by Assignee immediately following
the delivery of the Conveyances by SandRidge E&P and the acceptance thereof by
Assignor.

 

[Signature page follows]

 

4

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, each Party has caused this Assignment to be executed in its
name and behalf and delivered on the date or dates stated in the acknowledgment
certificates appended to this Assignment, to be effective as of the Effective
Time.

 

 

Mistmada Oil Company, Inc.

 

 

 

By:

/s/ Matthew K. Grubb

 

 

Name:

Matthew K. Grubb

 

 

Title:

President and Chief Operating Officer

 

 

[Signature Page to Assignment]

 

--------------------------------------------------------------------------------


 

 

SandRidge Mississippian Trust II

 

 

 

By:

The Bank of New York Mellon Trust Company, N.A., as Trustee

 

 

 

 

By:

/s/ Michael J. Ulrich

 

 

 

Name:

Michael J. Ulrich

 

 

 

Title:

Vice President

 

 

[Signature Page to Assignment]

 

--------------------------------------------------------------------------------


 

STATE OF OKLAHOMA

§

 

§

COUNTY OF OKLAHOMA

§

 

This instrument was acknowledged before me on April 23, 2012, by Matthew K.
Grubb as President and Chief Operating Officer of Mistmada Oil Company, Inc., an
Oklahoma corporation, on behalf of said corporation.

 

WITNESS my hand and official seal this 23rd day of April, 2012.

 

 

 

/s/ Janis L. Roberts

 

NOTARY PUBLIC,

 

 

 

State of Oklahoma

 

 

 

Janis L. Roberts

 

(printed name)

 

 

 

 

My commission expires: May 22, 2012

 

 

 

 

 

 

SEAL

 

 

 

 

[Acknowledgment Page to Assignment]

 

--------------------------------------------------------------------------------


 

STATE OF TEXAS

§

 

§

COUNTY OF TRAVIS

§

 

This instrument was acknowledged before me on April 17, 2012, by Michael J.
Ulrich as Vice President of The Bank of New York Mellon Trust Company, N.A., a
national banking association organized under the laws of the United States of
America, the Trustee of SandRidge Mississippian Trust II, a Delaware statutory
trust, on behalf of said national banking association and trust.

 

WITNESS my hand and official seal this 17th day of April, 2012.

 

 

 

/s/ Sarah Newell

 

NOTARY PUBLIC,

 

 

 

State of Texas

 

 

 

Sarah Newell

 

(printed name)

 

 

 

 

My commission expires: February 16, 2014

 

 

 

 

 

 

SEAL

 

 

 

 

[Acknowledgment Page to Assignment]

 

--------------------------------------------------------------------------------


 

EXHIBIT A

 

(Kansas Lease Exhibit)

 

--------------------------------------------------------------------------------


 

EXHIBIT B

 

1.             Term Overriding Royalty Interest Conveyance (Kansas) (PDP), by
and between SandRidge Exploration and Production, LLC, a Delaware limited
liability company, as Assignor, and, Mistmada Oil Company, Inc., an Oklahoma
corporation, as Assignee.

 

County

 

Book / Page Number

 

File Number
(if applicable)

 

Date Recorded

 

Harper County, Kansas

 

 

 

 

 

, 2012

 

Comanche County, Kansas

 

 

 

 

 

, 2012

 

Sumner County, Kansas

 

 

 

 

 

, 2012

 

Barber County, Kansas

 

 

 

 

 

, 2012

 

 

2.             Term Overriding Royalty Interest Conveyance (Kansas)
(Development), by and between SandRidge Exploration and Production, LLC, a
Delaware limited liability company, as Assignor, and Mistmada Oil Company, Inc.,
an Oklahoma corporation, as Assignee.

 

County

 

Book / Page Number

 

File Number
(if applicable)

 

Date Recorded

 

Harper County, Kansas

 

 

 

 

 

, 2012

 

Comanche County, Kansas

 

 

 

 

 

, 2012

 

Sumner County, Kansas

 

 

 

 

 

, 2012

 

Barber County, Kansas

 

 

 

 

 

, 2012

 

 

--------------------------------------------------------------------------------